Citation Nr: 0217753	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
eye injury.

2.  Entitlement to a compensable rating for a chin scar 
prior to August 30, 2002.

3.  Entitlement to a rating in excess of 10 percent 
disabling for a chin scar.

4.  Entitlement to a rating in excess of 10 percent 
disabling for hemorrhoids.

5.  Entitlement to a rating in excess of 40 percent 
disabling for chronic lumbosacral strain with spasticity 
in the back muscles.

6.  Entitlement to a total disability rating for 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Attorney R. Edward Bates

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to 
February 1968.  These matters come to the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO denied entitlement 
to service connection for allergic rhino-sinusitis and an 
increased rating for low back strain, and determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for the residuals of an 
eye injury.

The veteran submitted a notice of disagreement pertaining 
to the issues shown above, and in April 1996 the RO 
provided him a statement of the case for those issues.  In 
July 1996 the veteran submitted a substantive appeal 
regarding his claim for service connection for an eye 
disorder, but did not include the issues of service 
connection for allergic rhino- sinusitis or an increased 
rating for low back strain.  However, he subsequently 
filed another claim for an increased rating for the back 
disability and has perfected an appeal in regard to that 
matter.  

The RO also issued a rating decision in April 1996 denying 
entitlement to a compensable disability rating for a chin 
scar.  In the July 1996 substantive appeal the veteran 
expressed disagreement with that decision.  He provided 
testimony at a hearing before the RO Hearing Officer in 
September 1996, in which he set out his specific arguments 
pertaining to the denial of an increased rating.  The 
Board finds that his hearing testimony constitutes a 
substantive appeal pertaining to that issue. 38 C.F.R. § 
20.202.  The RO issued a supplemental statement of the 
case in October 1996, which addressed the chin scar issue.  
Because the veteran has submitted a notice of disagreement 
and substantive appeal regarding that issue, and the RO 
provided him a supplemental statement of the case, the 
Board finds that he has perfected an appeal of the denial 
of a compensable rating for the chin scar.  Jones v. West, 
12 Vet. App. 98 (1998).  That issue will be addressed in 
the remand portion of this decision.

The veteran's appeal was previously before the Board in 
March 1999, at which time it was remanded for additional 
development.  In a May 2001 rating decision the RO denied 
entitlement to a rating in excess of 10 percent for 
hemorrhoids.  The veteran perfected an appeal of this 
decision.

In an October 2001 decision, the Board reopened the claim 
for entitlement to service connection for an eye injury 
and remanded this issue, as well as the matter of 
entitlement to a compensable disability rating for chin 
scar, for further development.  In an August 2002 rating 
decision, the RO granted a 10 percent evaluation for the 
chin scar under the recently revised rating criteria for 
scars, effective August 30, 2002.  The evaluation 
continues to be zero percent for the chin scar prior to 
August 30, 2002.  The issues have been recharacterized 
above to reflect this change.  

The remand development has been completed to the extent 
possible and the case is now returned to the Board.

The issues regarding entitlement to a rating in excess of 
40 percent for a lumbar spine disability and total 
disability evaluation due to individual unemployability 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The competent evidence of record does not show that 
the veteran has an eye disability related to service.

2.  The competent evidence of record reflects that prior 
to June 30, 2002, the veteran has two separate scars that 
were slightly disfiguring and not objectively tender to 
palpation.  

3.  The competent and probative evidence of record 
reflects that the veteran's chin scars show no clear 
evidence of two or three characteristics of disfigurement, 
nor is there evidence of for visible or palpable tissue 
loss and either gross distortion or asymmetry of one 
feature or paired set of features to include the chin.

4.  The competent and probative evidence of record 
reflects that the veteran has mild to moderate 
hemorrhoids.


CONCLUSIONS OF LAW

1.  Refractive error of the eye is not a disability from 
disease or injury for which service connection may be 
granted within the meaning of applicable legislation 
providing VA disability compensation benefits. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303(c) 
(2002); VAOPGCPREC 82-90 (July 18, 1990).

2.  Residuals of an eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.114, Diagnostic Code 7336 (2002).

4.  The criteria for a compensable rating for chin scar 
prior to August 30, 2002 are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803 
(2002).

5.  The criteria for a rating in excess of 10 percent 
disabling for chin scar are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803 
(2002), as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that 
there has been substantial compliance with the 
notification and assistance provisions set forth in the 
new law and regulation.  The RO notified the veteran of 
the provisions of the VCAA in a June 2002 supplemental 
statement of the case.  In an August 2002 rating decision 
the RO adjudicated the veteran's chin scar claim under 
both the old criteria for evaluating scars, and the 
recently revised criteria that became effective in August 
2002.  Previously, the RO advised the veteran in a March 
1999 letter that VA would obtain private medical records 
if he completed authorization forms for their release or 
that he could obtain such evidence if he wished.  He was 
also advised that VA would obtain any VA medical records 
if he identified them.  In a letter of March 2002 the 
veteran was advised that VA would obtain specific private 
medical records if he completed authorization forms for 
their release or that he could obtain such evidence if he 
wished.  Additionally, the RO has obtained the veteran's 
service medical records and had him examined.  VA, private 
and Social Security records have been obtained, and the 
veteran has not identified additional available evidence 
pertinent to his claims that has not been requested.  
Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claims.  Additionally, pursuant to Board 
remands of May 1999 and October 2001, the RO took steps to 
obtain evidence requested in the remands.  

Factual Background

Eye Injury

The service medical records show that on entering service 
in May 1960 the veteran's uncorrected visual acuity was 
20/60 in the right eye and 20/20 in the left eye, and the 
examiner noted the presence of defective vision.  
Ophthalmoscopic examination was normal.  Later in May 1960 
the veteran's uncorrected visual acuity was 20/40 in the 
right eye and 20/20 in the left.  When he re-enlisted in 
April 1963 examination again revealed uncorrected visual 
acuity of 20/70 in the right eye and 20/50 in the left 
eye, corrected to 20/20, each eye.  Ophthalmologic 
examination was normal.  He was treated for a sty on the 
lower eyelid in March 1965, and for an infected Meibomian 
gland in the left upper eyelid for one week in January 
1967, which included use of an ointment and eye patch.  On 
separation from service in January 1968 the visual acuity 
in each eye was 20/80, correctable to 20/20.  
Ophthalmologic examination was normal.  The examiner again 
noted defective visual acuity, and that corrective lenses 
were required when flying. The service medical records do 
not show that he incurred any injuries to the eyes, 
including foreign objects or flash burns.  His discharge 
certificate shows that his occupational specialty was 
Machinist's Mate Fireman.

The veteran initially claimed entitlement to VA 
compensation benefits in August 1971, at which time he 
made no reference to any eye disorder.  A VA examiner 
noted in October 1971 that he wore glasses, but apparently 
his eyes were not examined.

The veteran was hospitalized in January 1983 for 
arteriosclerotic heart disease with an acute myocardial 
infarction, hypertension, and congestive heart failure.  
At that time, examination of the eyes showed grade one 
arterial venous crossing changes. An external examination 
of the eyes in June 1983 disclosed no abnormalities.  In 
an August 1983 rating decision the RO determined that the 
veteran was permanently and totally disabled due to 
coronary artery disease.  He has been eligible for non-
service connected pension benefits since then, although 
benefits have not been paid because he receives 
compensation benefits based on a combined 50 percent 
rating.

The veteran originally claimed entitlement to compensation 
benefits for an eye disorder in May 1984.  He then stated 
that he began wearing glasses while in service, which he 
attributed to the work he was doing as a welder.  He 
reported that he was sometimes required to do welding in 
tight places that did not allow the use of a protective 
hood or goggles.  He submitted a copy of his June 1960 
Enlisted Classification Record, which indicates that the 
visual acuity in each eye was 20/20 at that time.

VA medical records show that the veteran was seen at an 
eye clinic in October 1982 for new glasses, at which time 
examination of the eyes revealed clear media and negative 
fundi.  The diagnoses were myopia, each eye; astigmatism, 
right eye; early presbyopia; and marginal IOPs.  In July 
1983 he was shown to have hypertensive retinopathy, Grade 
II, bilaterally, with a chorioretinal scar and pre-retinal 
fibrous proliferation secondary to intra-ocular injury and 
a foreign body.

Examination of the eyes in May 1984 disclosed "silver 
wiring and AV nicking," but no other abnormalities.  The 
RO denied entitlement to service connection for defective 
visual acuity in August 1984 on the basis that the 
disorder was a developmental abnormality that was not 
subject to service connection.  38 C.F.R. § 3.303(c).  In 
multiple statements beginning in August 1984 the veteran 
asserted that he had not worn glasses when entering 
service, and that the decrease in visual acuity that 
required eye glasses was due to damage to his eyes from 
welding.  He also contended that glaucoma began during 
active service, and that his eyes were getting 
progressively worse.

VA medical records also show that the veteran was treated 
for a one-millimeter cyst in the orifice of a Meibomian 
gland in the right upper eyelid in August 1984. During a 
May 1986 examination he denied having experienced any eye 
trauma, other than minor foreign body episodes.  The 
optometrist then noted that the hypertensive retinopathy, 
which had been diagnosed in July 1983, had resolved. 
Examination revealed chorioretinal scarring in the left 
eye, and the optometrist entered a notation in the record 
of "old trauma from active duty?"  In addition to the 
retinal findings, the optometrist provided diagnoses of 
early presbyopia and myopia and borderline intra-ocular 
pressure.  The optometrist also noted that a physician had 
found that the eye lesions could be age- related macular 
degeneration.

In addition to a refractive error, an examination in 
November 1986 resulted in a diagnosis of macular dystrophy 
versus atypical age-related macular degeneration and 
borderline intra-ocular pressure.  Those findings were 
repeated following examinations in May 1987, November 
1987, and May 1988.

The RO provided the veteran a VA ophthalmology examination 
in January 1989, at which time the examiner noted that the 
VA treatment records reflected diagnoses of ocular 
hypertension, macular dystrophy, and a choroidal rupture, 
as well as refractive error.  Following the examination 
the diagnoses were pigment changes in the macula of 
questionable etiology, not visually significant; a 
choroidal rupture that had been present for years, not 
visually significant; and a history of ocular 
hypertension, with a normal current reading.

In an October 1989 rating decision the RO denied 
entitlement to service connection for the residuals of an 
eye injury.  The veteran appealed that decision to the 
Board, and provided testimony at a hearing before the 
Board in March 1990.  He then stated that while in service 
he got a foreign object in his eye that was treated with a 
salve, and that his VA physician had told him that he 
still had something in his eye.  He testified that he 
started wearing glasses three or four years after he 
entered service, and that he did not wear any eye 
protection 20 percent of the time that he was welding.  He 
reported that his eyes had burned and itched in service.  
In a March 1993 decision the Board denied entitlement to 
service connection for the residuals of an injury to the 
eyes on the basis that there was no evidence of an eye 
injury in service or any evidence indicating that a 
current eye disorder, other than the refractive error, was 
related to service.  The Board found that, in accordance 
with 38 C.F.R. § 3.303(c), refractive error was not a 
disability for which service connection could be granted.

The veteran again claimed entitlement to compensation 
benefits for his eyes in June 1993, and asserted that his 
current eye disorders were caused by welding without eye 
protection while in service.  With that claim he submitted 
a letter from his recruiting station informing his 
grandparents that he had passed his entrance examination 
and been accepted into service; a duplicate copy of the 
Enlisted Classification Record showing that his visual 
acuity was 20/20 in both eyes in June 1960; and 
photographs of himself showing that he was not wearing eye 
glasses in November 1961, but that he was wearing glasses 
in January 1964.

The evidence received subsequent to the March 1993 Board 
decision also included additional VA medical records.  
Those records indicate that the veteran continued to 
receive periodic eye examinations for refractive error, 
macular dystrophy, a choroidal rupture in the left eye, 
and perimacular retinal pigment epithelium defects.  The 
report of October 1991 diagnostic testing indicates that 
he had corrected visual acuity of 20/20 in each eye, with 
maculopathy in both eyes.  The testing resulted in a 
diagnosis of bilateral maculopathy, possibly due to 
bilateral dystrophic disease, including Best or 
Stargardt's disease.  Treatment records of March 1992, 
August 1992, March 1993, and April 1993 indicate that the 
retinal dystrophy was hereditary, and in April 1993 the 
veteran was referred to a specialist for evaluation.

The veteran underwent a VA ophthalmology evaluation in May 
1993, which resulted in a finding of scattered choroidal 
lesions and retinitis proliferans atrophy, which were 
assessed as atypical Stargardt's disease.  In August 1993 
he reported that he had received examinations yearly, but 
had not been told of any problems until recently.  He also 
reported a decrease in visual acuity over the previous 
year, and was unsure of any history of trauma.  He 
reported that he had performed welding in service, 
sometimes without eye protection.  His eye disorder was 
described as hereditary retinal dystrophy, a choroidal 
rupture in the left eye, and perimacular retinal pigment 
epithelium defects.  He was found to have a "bulls eye" 
maculopathy defect in each eye, due to Best's disease or 
other hereditary macular dystrophy.  In January 1994 the 
treating physician stated that the disorder could be 
secondary to a drug or other substance or an infection, 
and noted that the veteran had served in Vietnam, Spain, 
the Philippines, Japan, Cuba, China, and Taiwan.  In 
February 1994 the physician noted that the veteran had a 
history of arc welding for eight years without a helmet, 
and assessed the disorder as probable Stargardt's disease 
with fundus flavimaculatus.  He advised the veteran to 
have his family screened for the eye disorder.  In an 
undated treatment record the eye disorder was attributed 
to macular dystrophy versus welding maculopathy, and the 
physician found that Best's disease was unlikely.

The veteran provided testimony at a hearing before the RO 
Hearing Officer in September 1996, at which time he stated 
that his eyes were damaged by welding without eye 
protection while in service.  He testified that he did not 
need to wear eye glasses when he entered service, but that 
he was later given glasses.  He referenced a photograph of 
his mother that was taken when she was in her 20s, in 
which she was not wearing glasses.  He also submitted the 
reports of eye examinations for his children, which showed 
no eye defects.  He asserted that the evidence established 
that his eye disorder was not hereditary.

VA medical records show that in September 1996 the eye 
disorder was diagnosed as Stargardt's disease and fundus 
flavimaculatus, and the veteran's physician again 
emphasized the need to have his children evaluated.  The 
treating physician noted in March 1997 that the veteran 
had a history of having metal in both eyes and flash burns 
from welding, but his eye disorder was again diagnosed as 
Stargardt's disease and fundus flavimaculatus.  The 
veteran reported in September 1997 that he had worked as a 
welder in the 1960s and did not use a shield, and that he 
first noticed a decrease in visual acuity at that time.  
In October 1997 he was found to have ocular hypertension 
and Stargardt's disease by history. At that time the 
veteran again reported having worked as a welder without 
safety glasses.

A December 1997 medical report from Jonathan S. Till, 
M.D., shows that the veteran had a cataract removed from 
the right eye in November 1997 without problems or 
complications.  Prior to the surgery, his visual acuity 
was 20/60 and it was 20/40 or better after the surgery.  
The physician noted that the veteran had macular changes 
in both eyes, and that the cataract surgery might not 
improve his vision.  The records indicate that the veteran 
continued to receive eye glasses for the refractive error 
and regular examinations and treatment for glaucoma and 
the maculopathy.

The veteran provided testimony before a member of the 
Board in September 1998. At that time he stated that when 
welding during service he incurred flash burns to the eyes 
and got metal fragments, or slag, in his eyes.  He stated 
that he received medical treatment for these injuries, 
including use of an ointment and patching of the eye. He 
also testified that after service his physicians told him 
that he had incurred an injury to the right eye.  He 
denied having received any injury to the eyes following 
his separation from service.  He stated that he did not 
need glasses when he entered service, but that he had to 
start wearing glasses during service.  He also stated that 
following his separation from service he received 
corrective eye glasses periodically.

In March 1999, the Board remanded this matter, then 
characterized as whether new and material evidence had 
been submitted to reopen a previously denied claim for 
service connection for residuals of an eye injury, for 
additional evidence.  

Among the additional evidence obtained is a June 1999 
letter to Dr. Till from R. Brownlow, Jr., M.D., a 
retinal/vitreous specialist, noting that examination and 
diagnostic testing had resulted in a diagnosis of chronic 
dry-appearing macular dystrophy.  He did not provide any 
etiology for the disorder.  In a November 1999 report Dr. 
Till stated that the veteran had been seen for several 
years for bilateral macular degeneration, which caused 
large central visual field defects.  Dr. Till stated that 
the disorder was a variant of Stargardt's disease.  The 
veteran's visual acuity at that time was 20/200 in the 
right eye and 20/40 in the left eye.

The RO obtained from the Social Security Administration 
the records pertinent to the veteran's claim for Social 
Security disability benefits and the medical records 
relied upon concerning that claim.  Those records and 
documents show that he was found to be totally disabled 
due to coronary artery disease, and make no reference to 
an eye disorder.

In an October 2001 determination, the Board considered the 
additional evidence and determined that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for residuals of an eye 
injury.  The Board then remanded this matter for further 
development.

The report of a June 2002 VA examination reflects that the 
claims file was reviewed.  A history was elicited from the 
veteran in which he stated that during service he had 
"burned, cut and welded" without proper ocular protection 
and resulted in his current visual difficulties, including 
trouble night driving.  Specific questions regarding night 
vision revealed that the veteran was able to get around at 
night in a normal fashion.  Additionally, he stated that 
he had been treated with topical drops for glaucoma for 
several years.  The examiner noted that review of the 
claims file showed that the veteran was discharged from 
the military in 1968 and had 20/20 vision in each eye at 
that time and that ophthalmoscopic evaluation was normal.  
It was also noted that the records showed the veteran was 
at one time thought to have Stargard's disease.  
Currently, best corrected visual acuity of the left eye 
was 20/400 with eccentric fixation and right eye was 
20/25-1.  The external examination was normal.  
Intraocular pressure was 18, each eye, and the pupils were 
equal and normally reactive.  The pupils were dilated and 
the lenses were seen to have been surgically replaced with 
posterior chamber intraocular lenses.  The media were 
clear.  The fundus examination revealed extensive scarring 
of the retina in the posterior pole of both eyes.  The 
optic nerve evaluation showed the nerve head to be normal 
with normal cup to disc ratio in both eyes.  The 
impressions were (1) Age related macular degeneration and 
(2) Ocular hypertension, by history, treated.  The 
examiner noted that these were the correct diagnoses and 
that neither was present during service.  The examiner 
also noted that any current eye disorder was not as likely 
as not related to the claimed occasional welding without 
eye protection during service.  The examiner also said 
that there was no eye pathology that was as likely as not 
related to a lower lid sty and/or the infected left eyelid 
Myobian glands that were documented in service.  



Hemorrhoids and Chin Scar

Service medical records reflect that in January 1961 the 
veteran was treated for a wound to the chin and received 
stitches for this injury.  A January 1964 surgery record 
reflects that he was referred there for re evaluation of 
his hemorrhoids which continued to bleed and were 
uncomfortable.  He was advised to apply heat to the 
hemorrhoidal area and was scheduled to undergo 
hemorrhoidectomy surgery within the month.  In December 
1964, he was seen for severe hemorrhoids that were 
painful, macerated and bleeding continuously and the 
treating physician speculated that surgery might be 
needed.  He was said to have had symptomatic hemorrhoids 
with pain, bleeding and protrusion for over one year.  An 
October 1965 proctology consultation sheet reflects that 
the veteran was seen for bleeding hemorrhoids for 18 
months, not relieved by sitz baths or Metamucil.  He had 
never been in port long enough to undergo surgery.  The 
assessment was small internal hemorrhoids and further 
gastrointestinal studies were recommended to rule out 
other possible causes of rectal bleeding.  In November 
1965 he underwent a reevaluation of his hemorrhoids and 
was advised to undergo surgical excision of his 
hemorrhoids.  In January 1966, he underwent a 
hemorrhoidectomy.  

An October 1971 VA examination resulted in a diagnosis of 
external hemorrhoids and noted the presence of a small 
scar under the chin and a 2 inch scar on the forehead.  

In a December 1971 RO rating decision, service connection 
was granted, in part, for hemorrhoidectomy and a zero 
percent evaluation was assigned.  

The report of a January 1983 hospitalization for heart 
problems reflects a medical history significant for 
hemorrhoidectomy as well as an exploratory laparotomy 
after a superficial puncture wound.  Physical examination 
did not reflect any hemorrhoid findings.

The report of a June 1983 VA general examination notes 
that a cursory examination revealed the veteran's head, 
face (other than the eyes), and neck and his skin to be 
within normal limits.  The history of hemorrhoidectomy was 
noted on diagnosis.  

In late March 1984 the veteran was admitted for complaints 
of bleeding hemorrhoids and underwent hemorrhoidectomy in 
April 1984.

A cursory examination of the veteran's head, face (other 
than the eyes) and neck,  and his skin, as part of a May 
1984 VA examination, revealed findings within normal 
limits.  Regarding his hemorrhoids, he complained that 
they had been bleeding severely, and he had required 
hemorrhoid surgery in April 1984.  On examination, they 
were described as still swollen somewhat, but there was no 
bleeding and they were definitely better.  He reportedly 
still had some hemorrhoidal tags.  

In an August 1984 RO rating decision, a rating of 10 
percent was assigned for the veteran's hemorrhoids.  

A February 1989 hospital record reflects that the veteran 
was hospitalized for seven days for rectal bleeding, with 
a history of intermittent hemorrhoidal bleeds as well as a 
history of 2 hemorrhoid surgeries.  He underwent 
colonoscopy and was diagnosed with gastrointestinal bleed, 
probable diverticuli.  Elsewhere, February 1989 records 
show evidence of diverticulitis in the colon.  

In an October 1989 rating decision, the RO denied 
entitlement to service connection for residuals of a chin 
injury.  The veteran appealed this decision and testified 
at a hearing before the Board in March 1990.  Regarding 
his chin, he testified that he injured his chin in a fall 
from a ladder while aboard ship and had stitches put in. 

In a March 1993 decision, the Board granted entitlement to 
service connection for residuals of an injury to the chin, 
and denied service connection for residuals of an injury 
to the eyes.  In August 1993, the RO implemented the 
Board's March 1993 decision granting service connection 
for a scar of the chin and assigned a zero percent 
evaluation.  The zero percent rating for the scar was 
confirmed and continued in subsequent rating decisions, 
including the April 1996 rating decision currently on 
appeal.  

A November 1994 VA treatment record reflects that the 
veteran was interested in documenting that his chin scar 
interfered with shaving.  

Social Security records obtained in May 2001 primarily 
concern cardiovascular problems but do include some copies 
of VA records regarding the existence of hemorrhoids.  A 
July 1988 psychological evaluation reflects that the 
veteran was 10 percent disabled for hemorrhoids.  A 
September 1988 disability interview report listed 
hemorrhoids as one of his disabilities.  

VA treatment records from 1994 through 1999 primarily 
address medical problems other than hemorrhoids and a chin 
scar, and do not indicate that any noteworthy problem 
existed regarding these service-connected disorders.  

The veteran provided testimony at a hearing before the RO 
hearing officer in September 1996.  He did not testify 
regarding his hemorrhoids, as this issue was not yet on 
appeal.  He testified that the scar from his chin injury 
would get cut and bled easily when he shaved, and because 
of this, he felt forced to wear a beard.  He alleged that 
this was disfiguring to his facial appearance because the 
beard made him look older.  

The veteran also provided testimony at a hearing before a 
member of the Board in September 1998.  He did not testify 
regarding his hemorrhoids, as this issue was not yet on 
appeal.  He again alleged that it was inconvenient to 
shave because of his chin scar.  He also testified that 
his scar was tender all the time and felt somewhat 
"tingly" if he touched it.  

The report of an August 2000 VA rectal examination 
reflects a history of two hemorrhoidectomies, one in 
service in 1962 and one in 1982.  The veteran indicated 
that they had to leave behind a "tag or two."  His current 
complaints were still of irritation, with internal and 
external hemorrhoids that at times would become very 
uncomfortable.  He claimed he needed to use suppositories 
such as Anusol every night before bed to help shrink the 
hemorrhoids and draw them back inside.  He was noted to 
have no problems with sphincter control and no fecal 
leakage or involuntary bowel movements.  He did not use 
any pads and had no bleeding or thrombosis of any current 
hemorrhoids.  Examination revealed no evidence of fecal 
leakage.  There were multiple hemorrhoidal tags throughout 
the circumference of the anus.  The sphincter was working 
well and there were no fissures.  Rectal examination was 
completely normal.  Feces were negative for blood.  The 
diagnosis was hemorrhoidal tags noted throughout the 
circumference of the anus with good sphincter control and 
negative rectal examination.    

In a May 2001 rating decision, the RO denied entitlement 
to an increased rating for hemorrhoids.  The veteran 
appealed this decision.  

In October 2001, the Board remanded the matter of 
entitlement to a compensable disability rating for chin 
scar for further development.

The report of a June 2002 VA dermatology examination 
reveals a medical history of the veteran having slipped 
off a pier and sustained a cut to his chin in 1960.  For 
years he tried to hide it with a beard, but would get 
nodules and bumps on the scar and "pus" would come out of 
it.  He indicated it would get better by itself, and he 
did not see a physician for it.  He currently shaved every 
other day and sometimes the skin at the scar would get cut 
and bleed.  There were two separate scars.  The first one 
was 1 cm long by 0.5 cm and the second was 2 cm long by 
0.5 cm; both were located under the chin.  They were 
raised by 0.5 cm and had a mild keloid formation.  They 
were not tender to palpation and were lighter than his 
normal skin.  There was no inflammation, no tissue loss, 
and no disfigurement.  The diagnosis was status post scars 
from laceration from fall in 1960 with mild keloid 
formation.

In an August 2002 determination, the RO granted a 10 
percent rating for the veteran's chin scar, based on the 
recent revision of the rating schedule for scars.  The 10 
percent evaluation was effective August 20, 2002, the 
effective date of the amended rating schedule.





Legal Criteria

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303.

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, 
personality disorders and mental deficiency are not 
diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 
C.F.R. § 4.9.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value. Baldwin v. West, 13 Vet. App. 1 
(1999).

Determinations regarding service connection are to be 
based on review of the entire evidence of record.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is 
denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. § 
5107, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No.106-475, § 4, 114 Stat. 2096 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided 
by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)(1)).

The regulations implementing the VCAA of 2000 define 
competent medical evidence as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  See 
66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 
38 U.S.C. § 5107(b) was amended by the VCAA of 2000, but 
with no substantive changes in the particular statute.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 
C.F.R. § 3.102.

Disability Ratings

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

A zero percent rating is provided for hemorrhoids which 
are mild or moderate.  To warrant a rating of 10 percent, 
the hemorrhoids must be "[l]arge or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences." 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2002).  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent evaluation is 
warranted.  Id.

The criteria for skin disorders were recently amended.  
See 38 C.F.R. § 4.118, as amended by 67 Fed. Reg. 49590-
49599 (July 31, 2002.)

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the Court held that when there has been a change in an 
applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless otherwise 
provided by Congress.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change.  The Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  
VAOPGCPREC 3-2000.

Effective August 30, 2002, an 80 percent evaluation is 
warranted for disfigurement of the head face, or neck, 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  A 50 
percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement.  A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 10 percent evaluation 
is warranted for one characteristic of disfigurement. See 
67 Fed. Reg. 49590-49599 (July 31, 2002.)

Note (1):The 8 characteristics of disfigurement, for 
purposes of evaluation under 
section 4.118, are: Scar 5 or more inches (13 or more cm.) 
in length.  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar elevated or 
depressed on palpation. Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 
sq. cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

See 67 Fed. Reg. 49590-49599 (July 31, 2002)

Under the regulations in effect prior to August 30, 2002, 
a zero percent disability rating is warranted for scars of 
the head, face, or neck that are slightly disfiguring.  A 
10 percent disability rating is warranted for scars that 
are moderately disfiguring.  A 30 percent evaluation 
requires severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color 
contrast or the like, a 10 percent rating may be increased 
to a 30 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).

Superficial scars that are poorly nourished and have 
repeated ulceration warrant a 10 percent disability 
rating.  Superficial scars that are tender and painful on 
objective demonstration also warrant a 10 percent 
disability rating.  Scars may also be rated on limitation 
of function of part affected. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2001).

Analysis

Service Connection

The veteran has alleged that his current eye disorder(s) 
began as a result of injuries sustained while welding 
during service.  At the outset it should be understood 
that the fact that eyeglasses were first worn in service 
does not establish service connection.  In this case, the 
service medical records reflect that the veteran had a 
refractive error in both eyes in service, which was 
reported to be not a disabling condition.  Applicable 
regulations provide that refractive error is not a 
disability subject to service connection.  See 38 C.F.R. 
§ 4.9.  There is also evidence of treatment of an eyelid 
sty in March 1965 and for an infected Meibomian gland in 
the left upper eyelid in January 1967.  These conditions 
were shown to have been acute and transitory and resolved 
without residuals.  Subsequent to service, an eye disorder 
other than the refractive error was not shown until many 
years later in 1983, when the veteran was noted to have 
hypertensive retinopathy, early presbyopia and some 
indication of possible foreign body injury shown by 
chorioretinal scarring and pre-retinal fibrous 
proliferation.  Although these records from a May 1986 
examination did raise the question of possible trauma from 
active duty, the veteran denied having eye trauma other 
than minor foreign body episodes.   

The most probative evidence addressing this claim comes 
from the June 2002 VA examination which included a review 
of the claims file.  The examiner diagnosed age related 
macular degeneration and ocular hypertension, by history.  
The examiner specifically addressed the relationship 
between any current eye disorder and the veteran's 
military service and found that the current eye pathology 
is not likely related to any welding without protection.  
The examiner also found that any current eye disorder was 
not as likely as not related to the infected Myobian 
glands or eyelid sty shown in service.  This opinion is 
the most probative evidence as to any relationship between 
a current eye disorder and service as it was based on 
examination of the veteran, along with a review of the 
extensive record.  Additionally, the examiner was an 
ophthalmologist.  

Accordingly, as the preponderance of the competent and 
probative evidence is against the claim, entitlement to 
service connection for residuals of an eye injury must be 
denied.  

Increased Rating Hemorrhoids

The veteran contends that his hemorrhoids warrant an 
evaluation in excess of the 10 percent disability 
evaluation currently assigned.  The veteran's service-
connected hemorrhoids are rated under the criteria found 
in 38 C.F.R. § 4.114, Diagnostic Code 7336, pertaining to 
external or internal hemorrhoids.  Under that code, a 20 
percent evaluation is warranted for hemorrhoids causing 
persistent bleeding and with secondary anemia, or with 
fissures.

A review of the volumes of medical evidence reflects that 
the veteran's hemorrhoids were noted to exist, but were 
not shown to be problematic during the many times he 
received medical treatment for other problems after his 
last hemorrhoid surgery in 1984.  Even the episode of 
rectal bleeding noted in February 1989 was attributed to 
diverticuli in the colon, rather than his hemorrhoids.  
The most recent findings of the August 2000 rectal 
examination revealed the veteran's hemorrhoids, while 
multiple in number, to have no bleeding or thrombosis.  
His examination revealed no evidence of fecal leakage, nor 
did he complain of any incontinence.  The sphincter was 
working well, there were no fissures and rectal 
examination was completely normal.  His fecal material was 
negative for blood.  

Thus based on the findings of the most recent examination, 
rather than showing evidence in support of a rating in 
excess of 10 percent, appear to show evidence of mild to 
moderate hemorrhoids, which would appear to more closely 
resemble a noncompensible evaluation rather than the 10 
percent currently in effect.  Since this examination took 
place, no medical evidence has been submitted to 
contradict the relatively mild to moderate findings shown 
in August 2000.  

Increased Rating Chin Scar

The veteran contends that his chin scar should be assigned 
an evaluation in excess of the 10 percent evaluation 
currently in effect.  The scar was rated as zero percent 
disabling under the regulations in effect prior to August 
30, 2002, and 10 percent disabling thereafter.  The RO has 
noted that he veteran now has two chin scars and that it 
is not possible to tell which is the service-connected one 
but that neither would warrant an increased rating.  

The evidence prior to the June 2002 dermatology 
examination contains sparse reference to the chin injury.  
The veteran's face, head and skin were noted to be 
"normal" in VA general examinations in 1983 and 1984.  A 
November 1994 treatment record contains a notation 
indicating that the veteran wanted to document that his 
chin scar interfered with shaving.  However, no subsequent 
medical records document such problems.  

In his September 1996 RO hearing testimony, the veteran 
alleged that the scar was disfiguring because it hindered 
him from shaving, and he disliked the appearance of his 
beard, and at his September 1998 hearing he claimed that 
the scar was tender.  

The report of the June 2002 dermatology examination 
provides the most detailed information regarding the chin 
scar, noting that the veteran actually has two chin scars.  
Although he complained that of at times having pus or 
nodules, he indicated that he had not received medical 
treatment.  Problems with shaving causing the scar(s) to 
bleed were still noted.  However the two separate scars 
that were observed on examination were not objectively 
tender to palpation.  One was 1 cm long by 0.5 cm and the 
second was 2 cms long by 0.5 cm and both were located 
under the chin.  They were raised by 0.5 cm and had a mild 
keloid formation.  They were described as lighter in color 
than the veteran's normal skin, but showed no inflammation 
or tissue loss.

Based on the evidence including the findings from the June 
2002 examination, the Board finds prior to August 30, 2002 
the veteran's chin scar was no more than slightly 
disfiguring.  Although he claimed to be "disfigured" due 
to the scar(s) causing shaving problems and forcing him to 
wear a beard, the scars themselves are located under the 
chin, thus not in a prominent area of the face.  
Additionally, the last examiner specifically stated that 
the scars were not disfiguring and there is nothing in the 
examination report or elsewhere in the claims file to 
indicate that either scar is both disfiguring and 
disfiguring to at least a moderate degree.  If the veteran 
is claiming that wearing facial hair is a disfiguring 
condition, the Board does not agree and, in any event, it 
would seem that he could use an electric razor to shave if 
he is incapable of otherwise not nicking the scars.  A 10 
percent evaluation also is not warranted under the old 
criteria for a tender and painful scar, as neither scar 
has been shown to be both painful and tender on objective 
demonstration.  In fact the most recent examiner noted 
that the scars were not tender to palpation.  

Regarding the evaluation of the scar now assigned a 10 
percent evaluation under the revised criteria effective 
August 30, 2002, the Board finds that a rating in excess 
of this evaluation is not warranted.  The revised criteria 
now provide a 10 percent evaluation for when there is one 
characteristic of disfigurement.  The characteristics of 
disfigurement are stated above in the Legal Criteria.  In 
this case, the only criterion of disfigurement clearly met 
in respect to either scar (or both scars collectively) as 
shown on the June 2002 examination is that of the scar 
being elevated.  As the evidence does not show that either 
scar is manifested by two or three characteristics of 
disfigurement, and there is no evidence of visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features to 
include the chin, the criteria for the next highest 
evaluation are not met.

The revised criteria, under which the rating was increased 
from zero to 10 percent are clearly the more favorable 
criteria in this instance.  However, they can not be 
applied prior to their effective date and the evidence 
does not reflect that a 30 percent evaluation is warranted 
under the new criteria.   

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-
connected hemorrhoids or chin scar.  The evidence fails to 
show that either disorder has caused marked interference 
with employment, or has required frequent periods of 
hospitalization rendering impractical the use of the 
regular schedular standards. 38 C.F.R. § 3.321 (2002).  In 
fact, it is neither claimed nor shown that since his 
separation from service the veteran has been hospitalized 
for either condition.  Additionally, while he is shown to 
be disabled from work due to other serious medical 
problems, neither the hemorrhoids nor chin scar is shown 
to present an unusual disability picture so as to warrant 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to service connection for residuals of an eye 
injury is denied.

Entitlement to a compensable rating for a chin scar prior 
to August 30, 2002, is denied.

Entitlement to a rating in excess of 10 percent disabling 
for chin scar is denied.

Entitlement to a rating in excess of 10 percent disabling 
for hemorrhoids is denied.


REMAND

The veteran's service-connected chronic lumbosacral strain 
with spasticity in the muscles is currently evaluated as 
40 percent disabling under 38 C.F.R. 4.71a, Diagnostic 
Code 5295 (lumbosacral strain).  However, the RO has also 
considered the criteria pertaining to intervertebral disc 
syndrome (Diagnostic Code 5293) as reflected in the 
statement of the case of June 2001.  While the case was at 
the RO on remand, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome were 
amended, effective September 23, 2002.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the symptoms as manifested by chronic 
orthopedic and neurologic disabilities.  Additionally, 
this code also addresses the frequency of incapacitating 
episodes that require bed rest prescribed by a physician 
and treatment by a physician.  Although the case remained 
at the RO for approximately a month after the revised 
criteria became effective, they were not considered by the 
RO.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran also seeks a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.  However, his primary disability, which is 
his low back disorder, has not been the subject of a 
recent comprehensive examination and such is necessary to 
properly evaluate the increased rating and unemployability 
claims.  Inasmuch as the case is being remanded for 
consideration of the revised criteria of Diagnostic Code 
5293, all necessary development will be requested.

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claims.  He should include the 
names of any health care providers who 
have recently evaluated or treated or 
him for back problems, including any 
who have prescribed bed rest for lumbar 
spine symptoms.  

3.  Any available VA records from March 
2000 to the present should be obtained.  
Also, the RO should obtain medical 
records from any medical care providers 
identified by the veteran.  

4.  After the above has been completed 
to the extent possible, the RO should 
schedule the veteran for a VA 
orthopedic examination, in order to 
assess his service-connected lumbar 
spine disorder.  The RO should provide 
the examiner with the rating criteria 
of Diagnostic Code 5295 (40 percent) 
and the old and revised criteria of 
Diagnostic Code 5293 (40 percent and 60 
percent).  The claims file should be 
made available to and reviewed by the 
examiner who should note such review in 
the examination report.  All necessary 
tests and studies should be conducted 
in order to identify all low back 
disorders present.  The examiner should 
describe the symptomatology 
attributable to the service connected 
lumbar spine disorder and any related 
disorders, if found.  The examination 
must be adequate to address the rating 
criteria of Codes 5293 (old and new) 
and 5295, and the examination report 
should contain a detailed account of 
all low back symptoms and 
manifestations.  Active and passive 
ranges of motion of the lumbar spine 
should be reported in degrees and the 
examiner should address such factors as 
whether there is muscle spasm, 
neurological deficits, painful motion, 
functional loss due to pain, weakness, 
fatigability and lack of endurance, 
swelling, deformity, and atrophy from 
disuse.  If more than one disorder is 
diagnosed, the examiner should provide 
an opinion as to which disorders are 
part and parcel or are otherwise 
related to the service-connected 
lumbosacral strain with spasticity in 
the muscles.  The examiner should 
specifically note whether the veteran 
does or does not have lumbar disc 
disease/intervertebral disc syndrome 
and, if he does, whether it is at least 
as likely as not related to the 
service-connected lumbar strain.  

5.  The RO should review the 
examination report to determine if it 
meets the requirements of the above 
paragraphs and is sufficient for rating 
the disability under all applicable 
rating criteria.  If not, the report 
should be returned as inadequate for 
rating purposes. 38 C.F.R. § 4.2 
(2002).

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
an evaluation in excess of 40 percent 
for his lumbar spine disorder and a 
total disability evaluation based on 
individual unemployability due to 
service-connected disabilities.  The RO 
should evaluate the veteran's claims 
under a broad interpretation of the 
applicable regulations, consistent with 
38 C.F.R. §§ 4.3 and 4.7, and with 
consideration of the rating criteria in 
effect for rating intervertebral disc 
syndrome prior to and as of September 
23, 2002.  If the matter of an 
extraschedular rating for the veteran's 
back disorder has been raised by the 
evidence or otherwise, the RO should 
document consideration of it.

If the benefits sought are not granted, the veteran and 
his representative should be furnished with a supplemental 
statement of the case and provided an opportunity to 
respond. The case should then be returned to the Board for 
further appellate consideration. By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



